DETAILED ACTION
Specification 
The examiner notes that the descriptions are repeated in the special description paragraph located after the last figure description and before the claim. The descriptions in this paragraph are clearer. The examiner recommends replacing the one word descriptions after each of the figure numbers in the specification with the description of each figure from this paragraph. 
Claim Rejection - 35 USC § 103
The claim is rejected under 35 U.S.C. 103 as being un-patentable over the Zojirushi Mug first available on September 11, 2011, (hereafter Zojirushi), in view of Suntq Travel Mug, first available March 3, 2020 (hereafter Suntq) and in view of Nezu, U.S. Patent D818767 dated May 29, 2018 (hereafter Nezu). 
Although the invention is not identically disclosed or described as set forth 35 U.S.C. 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which said subject matter pertains, the invention is not patentable. 
The claimed design is embodied in a “vacuum bottle”. The bottle includes a closed cap which is rounded on the top that curves outward and then recedes as it meets the bottle. There is a rectangular push button in the front with a horizontal rectangle perpendicular to it which includes several smaller rectangles (presumed to be a locking mechanism).  
Zojirushi has an overall appearance basically the same as the claimed design. It includes a hinge on the back, a horizontal push button and a perpendicular feature containing the same shapes as in the claimed design. Zojirushi also includes a base at the bottom like the claimed design. 
Zojirushi differs from the claimed design in that the cap is not as rounded. The top is curved but it extends downward vertically. And the top of the container does not curve inward at the top where it meets the cap.  In the claim there is a small circle in the center of the push button whereas in Zojirushi, the feature is a horizontal racetrack shape.

    PNG
    media_image4.png
    193
    216
    media_image4.png
    Greyscale
See the illustration below showing the claim with the prior art. 














Suntq teaches a more rounded cap that recedes at the base to meet the downwardly curved container. The circular feature in the center of the button on the claim is well known decoration in the art of vacuum bottles. Nezu is a teaching reference for this detail. 
It would have been obvious to a designer of ordinary skill in the art not later than the effective filing date of the present invention to have modified Zojirushi by curving the cap and making the feature in the center of the push button more circular. 
The primary reference has specific design characteristics that are basically the same as the claimed design and the modification set forth above does not destroy the fundamental overall aesthetic appearance of the design.  See In re Harvey, 12 F.3d 1061, 29 USPQ2d 1206 (Fed. Cir. 1993). 
The differences between Zojirushi and the claim are not significant enough to warrant a patent for the overall appearance of the claimed design over the prior art particularly considering the teachings of Suntq and Nezu. (In re Lapworth, 172 USPQ 129 (CCPA 1971); In re Lamb, 286 F.2d 610, 128 USPQ 539 (1961))
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the others.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  
Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).
The claimed design has no patentable distinction over the examiner’s combination of references.
Conclusion
The application is refused under 35 U.S.C. 103. A response is required to avoid abandonment of the application. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 

Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/responding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner Interviews
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, is available at:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012. 
See MPEP 402.02(a) for further information. 
Interviews may also be conducted with a registered practitioner “not of record” provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) See MPEP 405. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Email Communications
If email communication is preferred, please email the examiner at karen.acker1@uspto.gov to arrange a time and date for the telephone interview. If both email and telephonic means are required, include preferred days and times for the proposed call. When proposing a day/time for the interview, please consider the examiner’s work schedule indicated in the first paragraph of the contact information of this communication. The email should also be used to determine who will initiate the telephone call. 
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO. The authorization may not be sent by email to the USPTO. 
For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence”: https://www.uspto.gov/patents/maintain/responding-office-actions
Also, see MPEP 502.03 II for further information. 
Patent Center
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/KAREN S ACKER/Primary Examiner, Art Unit 2918